Case 2:20-cv-00181-DBB-JCB Document 27 Filed 09/14/20 PageID.182 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF UTAH


 ENGINEERED ROOF DE-ICING INC., a                   ORDER TO SHOW CAUSE
 Utah Limited Liability Company,
                                                    Case No. 2:20-cv-00181-DBB
                        Plaintiff,
                                                    District Judge David Barlow
 v.

 VALIN CORPORATION, a California
 Corporation,

                        Defendant.


       On July 9, 2020, Magistrate Judge Jared C. Bennett granted Plaintiff Valin Corporation

counsel’s motion to withdraw and stayed this case for twenty-one (21) days to allow Plaintiff to

retain new counsel or otherwise appear pro se. (ECF No. 23.) The magistrate judge further

ordered that an unrepresented party who fails to appear within twenty-one (21) days or the time

otherwise required by the court may be subject to sanctions, including dismissal of the case or

default judgment.

       On June 30, 2020, Defendant filed an Answer to Plaintiff’s Amended Complaint and

Counterclaim against Plaintiff. Since that time Plaintiff has filed no response to the counterclaim.

On August 12, 2020, Defendant filed a Motion for Entry of Default. (ECF No. 25.) Federal Rule

of Civil Procedure 55(a) provides that “[w]hen a party against whom a judgment for affirmative

relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise, the clerk must enter the party’s default.”
Case 2:20-cv-00181-DBB-JCB Document 27 Filed 09/14/20 PageID.183 Page 2 of 2




       On August 12, 2020, after twenty-one (21) days from the magistrate judge’s order had

passed, Defendant Valin Corporation filed a Motion to Dismiss Plaintiff’s First Amended

Complaint and Request for Monetary Sanctions. (ECF No. 24.) Since that time Plaintiff has filed

no opposition to the motion. Federal Rule of Civil Procedure 41(b) provides, in relevant part, that

“[i]f the plaintiff fails to prosecute or to comply with these rules or a court order, a defendant

may move to dismiss the action or any claim against it.” Further, local rule DUCivR 7-1(d) states

that “[f]ailure to respond timely to a motion, other than for summary judgment, may result in the

court’s granting the motion without further notice.”

       Accordingly, Plaintiff is hereby ordered to show cause on or before September 28, 2020

why Defendant’s motions should not be granted. If Plaintiff fails to show good cause on or

before September 28, 2020 why the motion to dismiss and motion for entry of default should not

be granted, the court will grant the motion to dismiss with prejudice, enter a certificate of default

against Plaintiff on Defendant’s counterclaims, and order sanctions pursuant to Federal Rule of

Civil Procedure 16(f)(2). Entities, such as Plaintiff, cannot appear pro se and must be represented

by counsel. As a result, any response by Plaintiff to this order must be filed by counsel.

       DATED this 14th day of September, 2020.

                                               BY THE COURT


                                               ________________________________________
                                               David Barlow
                                               United States District Judge




                                                                                                     2
